Cite as 2016 Ark. App. 431


                  ARKANSAS COURT OF APPEALS
                                       DIVISION III
                                       No. CV-16-150

 THE W L HARPER COMPANY                          Opinion Delivered:   September 21, 2016
 AMERICAN ZURICH INSURANCE
 COMPANY                                         APPEAL FROM THE ARKANSAS
                   APPELLANTS                    WORKERS’ COMPENSATION
                                                 COMMISSION
 V.                                              [NO. G401916]

 GEORGE T. WOODS
                                   APPELLEE
                                                 AFFIRMED


                            WAYMOND M. BROWN, Judge

      Appellants appeal from the January 14, 2016 opinion of the Arkansas Workers’

Compensation Commission (Commission) affirming the April 23, 2015 opinion of the

administrative law judge (ALJ) by finding that appellee proved he sustained a compensable

injury in the form of bilateral carpel tunnel syndrome; that he was entitled to temporary

total disability benefits from July 13, 2013, to January 26, 2015; and that the medical

treatment of record for his bilateral carpal tunnel syndrome was reasonably necessary. On

appeal, appellants’ sole argument is that substantial evidence does not support the

Commission’s finding that appellee sustained a compensable, gradual-onset injury in the

form of bilateral carpal tunnel syndrome. We affirm.

      Appellee began working for appellant The W L Harper Company (The Harper

Company) in 2010. 1 He worked eight separate jobs with The Harper Company, varying in


      1
          The exact date of hire is not given.
                                Cite as 2016 Ark. App. 431

length of time from four months to nine months, as a seasonal worker. He filed for and

received unemployment benefits in between jobs. He worked for The Harper Company as

a concrete finisher, a job which included many duties, but he was mainly responsible for

edge work, which was hand-intensive, requiring smoothing, leveling, and finishing

concrete.

       On July 13, 2013, appellee experienced sharp pain in his hands while finishing

concrete, requiring him to stop working for an hour. He then returned to work and

completed his day, but he switched jobs to driving a tractor and cleaning up concrete. That

night he went to the emergency room due to pain, numbness, and swelling in his hands. At

some point, appellee filed a claim for workers’ compensation benefits. 2

       On January 26, 2015, a hearing was held before the ALJ. The parties stipulated that

the Commission had jurisdiction; an employer-employee relationship existed on July 13,

2013; appellee was entitled to maximum compensation rates if compensability was

established; and the claim was controverted in its entirety.

       Appellee gave the only testimony. Appellee testified that his job required “a lot of

hand work[,]” noting that he “spent pretty much the whole day working with the [hand]

trowels or bump cutter.” He was paid $28 per hour and worked “anywhere from eight to

ten to twelve hours a day.” On July 13, 2013, he experienced “a sharp pain through [his]

hands” that “really hit [him].” He was making a circular motion when “suddenly [his] right

hand had discomfort” and “within a minute[,]” the pain went into his arm and then up his


       2
        It is unknown when the claim was filed based on this record. The form was used
during the hearing to refresh appellee’s memory, but it was not introduced below.


                                              2
                                Cite as 2016 Ark. App. 431

shoulder and into his lower back. “A minute or two later,” his left hand did the same thing.

He had not had pain in his hands like that pain before as it was “more than hand cramps; it

ran all the way up [his] shoulders and down his back.” He had experienced cramping before,

but not that type of pain. There was no specific trauma on that date and he had had no

specific trauma to his hand or arms prior to that date. He was doing “the same kind of work

[he] normally [did]” on the date of the accident. He told his supervisor about his pain on

the day it happened. He testified to going to the emergency room at Northwest Medical in

Springdale on the night of July 13, 2013, for swelling and pain. 3

       He admitted having had issues with his hands and arms prior to July 13, 2013, though

he had said he had not had any such issues during his deposition, but he “didn’t consider

what was going on before July 13, 2013[,] as a problem. It was not bothering [him] that

bad. It was not an everyday constant pain. [He] was able to work.” His visits to the doctor

prior to July 13, 2013, were for cramping, and not pain or tingling, though stated as such

in some of the reports. He admitted that he answered “no” to certain questions in his

deposition of whether he had experienced pain in his hands, upper extremities, arms,

elbows, neck, mid back and lower back. However, he maintained that he should have

answered “no.” When asked during his deposition about “general pain in [his] hands and

arms[,]” he considered his pains prior to July 13, 2013, to be cramps and he “did not consider




       3
          Appellee did not provide the medical records for this visit. Appellants provided
affidavits from the custodian of records of each of the surrounding four hospitals showing
that none had any medical records for appellee; however, appellee denied going to any of
the four hospitals from which appellants sought records. He specifically denied going to
Northwest Medical in Benton County.
                                              3
                                Cite as 2016 Ark. App. 431

the cramping either significant enough or continual enough to tell [appellants’ attorney]

about it.”

       The pain had gotten worse in his hands, arms, shoulders, and through his back,

requiring him to take “pain meds and things like that.” He denied that any doctor had told

him that he had carpal tunnel; however, he believed his work “doing the same repetitive

action” as a concrete finisher caused the problems in his hands and arms. He maintained

that he was also having pain in his legs and that the reports detailing a pain experience of

nine out of ten on a scale of one to ten were referencing the pain in his legs and not his

hands and arms. He no longer works for The Harper Company, but is working for another

company making $12 per hour.

       Pertinent medical evidence was as follows. On November 15, 2012, appellee

presented to Dr. Nii Sabab Quao complaining of pain in his legs, both wrists, and his back.

Dr. Quao assessed appellee with “1. L/S/ rad Bil. 2. Nephrolithiasis. 3 COPD. 4. Bronchitis.

5. L/A/ Rad. 6. Htn.” His assessment further included “CTS Bil.” Dr. Quao’s treatment

plan included “F/U employer re CTS Bil.” On February 12, 2013, following two additional

appointments, Dr. Quao performed a “Sensory Conduction Study – Class III.” The

Electrodiagnostic Report therefrom stated:

       Higher amplitudes identify pathology with statistical sensitivity approaching 100%.
       High amplitudes in the median or ulnar palmar branches identify pathology proximal
       to the wrist. The radial and median nerves arise from C6-7 nerve roots, so correlation
       with cervical plexus findings rule in or out cervical radiculopathy. Testing above and
       below the medial elbow identifies cubital tunnel entrapment when the distal segment
       has the higher, amplitude. If the proximal is higher radiculopathy is suspected.
       Correlation with the history and other findings is necessary before initiating or
       changing treatment. Below normal amplitudes correlate with irritation and may
       suggest possible adjacent inflammatory activity, which warrants investigation for
       possible concomitant pathology.
                                             4
                                  Cite as 2016 Ark. App. 431


       On March 12, 2013, Dr. Quao noted that appellee complained of back, leg, shoulder,

and arm pain. He assessed appellee with “1. Htn. 2. COPD. 3. Hyperthyroidism. 4. DJD.

5. Chronic LBP. 6. CTS.” He further noted “CTS getting worse.” “CTS Bil” was listed

on every evaluation of appellee by Dr. Quao before July 13, 2013, and he continued to be

treated for the same after that date..

       On July 30, 2013, appellee was seen by Dr. Jim Cheeks who assessed him with hand

pain, tingling sensation, and neck pain. Dr. Cheeks ordered a physical therapist referral that

appellee began on August 5, 2013, and from which he was discharged to “self care” on

August 23, 2013. Appellee continued to follow-up with Dr. Quao who had assessed him

with “CTS Bil” on July 31, 2013. Appellee was still complaining of “sharp and throbbing”

hand pain, the onset of which “was gradual[,]” when he saw Kristen Sheman, PA, on May

16, 2014, and June 13, 2014.

       In its opinion filed April 23, 2015, the ALJ found, in pertinent part, that:

       1. The Claimant has proven by a preponderance of the evidence that he suffered a
          compensable injury on July 13, 2013 in the form of bilateral carpal tunnel
          syndrome. The claimant’s bilateral carpal tunnel syndrome arose out of and in the
          course of his employment. He has provided proof in the form of objective
          medical findings and has proven that the injury is the major cause of his disability
          and need for treatment.

       2. Having found that the claimant suffered a compensable injury in the form of
          bilateral carpal tunnel syndrome, he is entitled to the appropriate medical benefits
          and temporary total disability.

Appellants appealed to the Full Commission.

       The Commission affirmed the ALJ in an opinion filed January 14, 2016, finding that

appellee proved he sustained a compensable injury in the form of bilateral carpal tunnel


                                              5
                                 Cite as 2016 Ark. App. 431

syndrome; he was entitled to temporary total disability benefits from July 13, 2013, to

January 26, 2015; and the medical treatment of record for his bilateral carpal tunnel

syndrome was reasonably necessary in connection with Arkansas Code Annotated section

11-9-508(a). 4 This timely appeal followed.

       When reviewing a decision of the Workers’ Compensation Commission, we view

the evidence and all reasonable inferences deducible therefrom in the light most favorable

to the findings of the Commission, and we affirm that decision if it is supported by substantial

evidence. 5 Substantial evidence is such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion. 6 We will not reverse the Commission’s decision unless

we are convinced that fair-minded persons with the same facts before them could not have

reached the conclusions arrived at by the Commission. 7 It is the function of the Commission

to determine the credibility of witnesses and the weight to be given their testimony. 8 Once

the Commission has made its decision on issues of credibility, the appellate court is bound

by that decision. 9



       4
           (Repl. 2012).
       5
        Thrapp v. Smith Blair, Inc., 2013 Ark. App. 683, at 5, 430 S.W.3d 810, 814 (citing
Kimble v. Labor Force, Inc., 2013 Ark. App. 601, 430 S.W.3d 156).
       6
           Id., 2013 Ark. App. 683, at 5–6, 430 S.W.3d at 814.
       7
           Id., 2013 Ark. App. 683, at 6, 430 S.W.3d at 814.
       8
           Id.
       9
         Cottage Cafe, Inc. v. Collette, 94 Ark. App. 72, 74, 226 S.W.3d 27, 29 (2006)
(citing Strickland v. Primex Technologies, 82 Ark. App. 570, 120 S.W.3d 166 (2003)).


                                               6
                                   Cite as 2016 Ark. App. 431

       Arkansas Code Annotated section 11-9-102 defines a compensable injury, in

pertinent part, as:

       (ii)      An injury causing internal or external physical harm to the body and arising
                 out of and in the course of employment if it is not caused by a specific incident
                 or is not identifiable by time and place of occurrence, if the injury is:

              a. Caused by rapid repetitive motion. Carpal tunnel syndrome is specifically
                 categorized as a compensable injury falling within this definition;

              b. A back or neck injury which is not caused by a specific incident or which is
                 not identifiable by time and place of occurrence[.] 10

       A compensable injury must be established by medical evidence supported by

objective findings. 11 Objective medical evidence is necessary to establish the existence and

extent of an injury but not essential to establish the causal relationship between the injury

and a work-related accident. 12 Objective findings are defined as “those findings which

cannot come under the voluntary control of the patient.” 13 Because carpal tunnel syndrome

is recognized as a gradual-onset injury, it is not necessary that a claimant prove that his carpal

tunnel injury was caused by rapid, repetitive motion. 14 A claimant seeking workers’



       10
            Ark. Code Ann. § 11-9-102(4)(A) (Repl. 2012).
       11
        Serrano v. Westrim, Inc., 2011 Ark. App. 771, at 8, 387 S.W.3d 292, 297 (citing
Ark. Code Ann. § 11-9-102(4)(D)).
       12
        Id. (citing Wal-Mart Stores, Inc. v. VanWagner, 337 Ark. 443, 447, 990 S.W.2d 522,
524 (1999)).
       13
         Parson v. Ark. Methodist Hosp., 103 Ark. App. 178, 181, 287 S.W.3d 645, 647
(2008) (citing Ark. Code Ann. § 11-9-102(16)(A)(i) (Supp. 2007)).
       14
        Sally v. Serv. Master, 2009 Ark. App. 209, at 6, 301 S.W.3d 7, 11 (citing Freeman
v. Con-Agra Frozen Foods, 344 Ark. 296, 40 S.W.3d 760 (2001)).


                                                 7
                                   Cite as 2016 Ark. App. 431

compensation benefits for a gradual-onset injury must prove by a preponderance of the

evidence that (1) the injury arose out of and in the course of his or her employment; (2) the

injury caused internal or external physical harm to the body that required medical services

or resulted in disability or death; and (3) the injury was a major cause of the disability or

need for treatment. 15 “Major cause” means more than fifty percent of the cause, which the

claimant must establish by a preponderance of the evidence. 16 “Preponderance of the

evidence” means evidence of greater convincing force and implies an overbalancing in

weight. 17

       Appellee worked for The Harper Company for six years, albeit seasonally, prior to

and through July 13, 2013. The fact that appellee’s diagnosis of bilateral carpal tunnel

syndrome occurred in the nine months prior to the date of his asserted injury does nothing

to negate appellee’s claim. The very nature of the injury acknowledges that awareness of

the injury and its causation will take time. 18 The timely reporting of an injury has no bearing

on the compensability of a claim. 19 It is undisputed that carpal tunnel syndrome is the basis



       15
             Cottage Cafe, Inc. v. Collette, 94 Ark. App. 72, 74, 226 S.W.3d 27, 29 (2006).
       16
        Walgreen Co. v. Goode, 2012 Ark. App. 196, at 11, 395 S.W.3d 398, 404 (citing
Ark. Code Ann. § 11-9-102(14)(A) (Repl. 2002); Yellow Transp., Inc. v. Bennett, 2009 Ark.
App. 424).
       17
          Ray Baxter, P.A. v. Baxter, 2012 Ark. App. 251, at 8, 413 S.W.3d 561, 566
(citing Potlatch Corp. v. Word, 2009 Ark. App. 772, 359 S.W.3d 426).
       18
             Sally, supra.
       19
         Id., 2009 Ark. App. 209, at 6–7, 301 S.W.3d 7, 11 (citing Service Chevrolet v.
Atwood, 61 Ark. App. 190, 966 S.W.2d 909 (1998)).


                                                8
                                  Cite as 2016 Ark. App. 431

for appellee’s disability and need for treatment. The only issues are whether the condition

was preexisting, as argued by appellants, or work-related, as argued by appellee.

       Appellee’s job with The Harper Company was “meticulous[,] hand-intensive, and

repetitive.” There was no record of any complaints of pain, cramping, or tingling in

appellee’s hands prior to November 2012. There was no record of appellee working for

another employer. In fact, appellants agree with and concede to appellee’s testimony that

he did not work for another employer during the time he worked for The Harper

Company. Even though appellee’s bilateral carpal tunnel syndrome existed prior to July 13,

2013, there is no evidence proving that it existed prior to appellee’s employment with The

Harper Company.

       Under circumstances where nothing in the record indicates another cause for

appellee’s carpal tunnel syndrome, and the medical records show no evidence of any carpal

tunnel symptoms prior to November 2012—a time when appellee had already been

working exclusively for The Harper Company for a number of years—we agree with the

Commission that there was substantial evidence to support its finding of a compensable

injury and its award of benefits. 20

       Appellants acknowledge this court’s longstanding rule that credibility is the exclusive

province of the Commission; however, they spend a great deal of their argument focusing

on appellee’s credibility. Specifically, they argue “the Full Commission arbitrarily ignored



       20
          Sally v. Serv. Master, 2009 Ark. App. 209, at 7, 301 S.W.3d 7, 11 (2009) (citing
Heptinstall v. Asplundh Tree Expert Co., 84 Ark. App. 215, 220, 137 S.W.3d 421, 424
(2003)).


                                              9
                                  Cite as 2016 Ark. App. 431

and failed to address the credibility of Appellee[,]” alternatively arguing that “this claim

should be remanded for an appropriate consideration of Appellee’s credibility.” It goes on

to cite case law for the premises that the Commission cannot arbitrarily disregard a witness’s

testimony and must have some articulated fact in the decision to support its findings, in

addition to reminding this court that the testimony of an interested witness is always

controverted.

       While it is true that the testimony of an interested party is always considered to be

controverted, 21 merely relying upon appellee’s status as an interested party is insufficient to

support disregarding his testimony. 22 It is the Commission’s province to weigh the evidence

and determine what is most credible. 23 The issue on appeal is not whether we would have

reached a different result or whether the evidence would have supported a contrary

conclusion. 24 If the Commission’s conclusions are not unreasonable, we must affirm even if

a preponderance of the evidence might indicate a contrary result, because it is not the role

of the appellate court to weigh the evidence and judge the credibility of the witnesses. 25



       21
        Id., 2009 Ark. App. 209, at 4, 301 S.W.3d 7, 10 (citing Cooper v. Hiland Dairy, 69
Ark. App. 200, 11 S.W.3d 5 (2000)).
       22
            Id., 2009 Ark. App. 209, at 5, 301 S.W.3d 7, 10.
       23
         Weld Rite, Inc. v. Dungan, 2012 Ark. App. 526, at 2, 423 S.W.3d 613, 615 (citing
Minn. Mining & Mfg. v. Baker, 337 Ark. 94, 989 S.W.2d 151 (1999); Buford v. Standard
Gravel Co., 68 Ark. App. 162, 5 S.W.3d 478 (1999)).
       24
        Id. (citing Sharp County Sheriff’s Dep’t v. Ozark Acres Improvement Dist., 75 Ark.
App. 250, 57 S.W.3d 764 (2001)).
       25
          Ray Baxter, P.A. v. Baxter, 2012 Ark. App. 251, at 9, 413 S.W.3d 561, 566 (citing
St. Joseph’s Mercy Med. Ctr. v. Redmond, 2012 Ark. App. 7, 388 S.W.3d 45).
                                              10
                               Cite as 2016 Ark. App. 431

      There were objective medical findings before the Commission showing that appellee

developed bilateral carpal tunnel syndrome while employed solely by The Harper Company

for a period of six years, that his job with The Harper Company was repetitive and hand-

intensive, and that he received reasonably necessary treatment for the condition. We cannot

find that the Commission committed error.

       Affirmed.

       VAUGHT and HIXSON, JJ., agree.

      Mayton, Newkirk & Jones, by: L. Eric Newkirk, for appellants.

      McKinnon Law Firm, by: David L. Schneider, for appellee.




                                            11